DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Shimizu US 20140150505 (hereinafter referred to as Shimizu), alone. 

Regarding claim 1, Shimizu teaches a lock mechanism, comprising: 
a rotor (50) including a rotor rotation axis (at 52), a pair of rod connecting portions (pair of 53) located radially outside of the rotor rotation axis, and a pressure receiving surface (55) located radially outside of the rotor rotation axis, the rotor configured to rotate between a lock input position (lock position) and a release input position (unlock position) around the rotor rotation axis; 

a locking portion (60,61) including a pair of rods (60,61) respectively connected to one and the other of the pair of rod connecting portions, the locking portion configured to change its state between a locked state (60/61 protrudes out) and a released state (60/61 retracted in) with rotation of the rotor between the lock input position and the release input position; 
a rotor urging member (58, paragraph 53) configured to urge the rotor to the lock input position; and 
a knob urging member (80, paragraph 53) configured to urge the knob to the normal position, wherein during an opening operation in which the knob rotates from the normal position to the release operation position, the pressing portion of the knob pushes the pressure receiving surface while sliding on the pressure receiving surface of the rotor to rotate the rotor from the lock input position to the release input position, (fig. 9-10) and 
a length (not labeled, compare fig. 9 to 10), obtained by projecting a sliding locus (compare fig. 9 to 10) of the pressing portion on the pressure receiving surface on a cross-section in an axial perpendicular direction (movement is perpendicular to rotational axis of the rotor) of the rotor, and a length, by which the position of the pressing portion has been actually changed.
Shimizu does not teach the length of projecting a sliding locus on a cross section in an axial perpendicular direction of the rotor is not less than 0.8 times a length, by which the position of the pressing portion has been actually changed. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Shimizu and modify the size of the pressing portion and pressure receiving surface in order to modify the ratio of lengths since it has been held that modification 

Regarding claim 2, Shimizu teaches the lock mechanism according to claim 1, wherein during the opening operation, the pressing portion changes its position toward the rotor rotation axis. (compare fig9 to 10)

Regarding claim 3, Shimizu teaches the lock mechanism according to claim 1, wherein the pressure receiving surface has a curved surface shape (a cylindrical surface is a curved shape). (fig1-10)

Regarding claim 4, Shimizu teaches the side lock mechanism of a glove box (paragraph 2), comprising: the lock mechanism according to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to lock mechanisms.
	Related but not relied upon art: US 8141398, US 20050104380, US 11098503.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675